Case 1:21-cv-22174-XXXX Document 1 Entered on FLSD Docket 06/11/2021 Page 1 of 9




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

     Civil Action Number:

     JESUS GONZALEZ

            Plaintiff,
     vs.

     PUBLIX SUPER MARKETS, INC.

                    Defendant.
                                                    /

                            COMPLAINT FOR INJUNCTIVE RELIEF

            Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

     hereby sues Defendant Publix Super Markets, Inc. (“Defendant”) doing business as Publix

     supermarket at Douglas Grand for injunctive relief pursuant to 42 U.S.C. §§12181-12189 of

     the Americans with Disabilities Act (“ADA”) and 28 C.F.R. Part 36 and alleges:

                                            JURISDICTION

            1.      This is an action for declaratory and injunctive relief pursuant to Title III of

     the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

     vested with original jurisdiction under 28 U.S.C. §1331.

            2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

     events giving rise to this lawsuit occurred within the Southern District of Florida and the

     subject premises is located within the jurisdiction of this Court.

            3.      Defendant is authorized to conduct, and is conducting, business within the

     State of Florida and within the jurisdiction of this court.




                                                        1
Case 1:21-cv-22174-XXXX Document 1 Entered on FLSD Docket 06/11/2021 Page 2 of 9




                                                     PARTIES

                4.      Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff suffers

     from what constitutes a “qualified disability” under the ADA as he is disabled with

     neuropathy and nerve damage due to radiation and utilizes a wheelchair for mobility.

     Plaintiff’s disability is defined in 42 US Code §12102(1)(A), (2) and in 28 C.F.R.

     §36.105(b)(2) and 28 C.F.R. §36.105(2)(iii)(D).

                5.      Defendant Publix Super Markets, Inc. is a Florida for profit corporation.

     Publix Inc. is a privately held corporation which is owned in part by past and current

     employees as well as the Jenkins family1. In February 2020, Publix was named one

     of Fortune’s 100 Best Companies to Work For, ranking No. 39. They are one of only eight

     companies who have made the list every year since Fortune began compiling its list in 1998.

                6.      Defendant is the lessee of real property located at 1500 S. Douglas Road,

     Coral Gables, Florida 33134, which is also referenced as the Douglas Grand with the

     address 50 Menores Avenue. The Douglas Grand is a mixed use building wherein floors 4

     through 14 consist of privately owned condominium units and bottom portion of the

     building consists of commercial property, of which a portion is leased to Defendant, who in

     turn has operated a supermarket under the “Publix” brand.

                                                         FACTS

                7.      Publix supermarkets sell general grocery items and have specialized

     departments for produce, meat and seafood, baked goods. Many Publix supermarkets have

     attached pharmacy departments, and liquor stores. Publix is one of the largest U.S. regional

     grocery chains, stores located in Florida, Georgia, Alabama, South Carolina, Tennessee,

     North Carolina, and Virginia. All Publix supermarkets are places of public accommodation

     1
         Publix was founded by George Jenkins in 1930.


                                                           2
Case 1:21-cv-22174-XXXX Document 1 Entered on FLSD Docket 06/11/2021 Page 3 of 9




     pursuant to 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(5). The Publix supermarket

     located at 1500 S. Douglas Road which is the subject of this complaint is also referenced as

     “Publix supermarket,” “Publix supermarket at Douglas Grand,” “supermarket,” or “place of

     public accommodation.”

            8.     As the operator of grocery store/supermarkets which are open to the public,

     Defendant is defined as a “Public Accommodation” within meaning of Title III because it is

     a private entity which owns, or operates a supermarket; 42 U.S.C. §12182, §12181(7)(E); 28

     C.F.R. §36.104(5).

            9.     Due to the close proximity to Plaintiff’s home to the Publix supermarket at

     Douglas Grand, on May 19, 2021 Plaintiff went to the Publix supermarket with the intent of

     purchasing grocery items.

            10.    On entering the Publix supermarket, Plaintiff had difficulty parking and

     perambulating to the supermarket entrance due to the excessive slope of the parking area.

     Further, while Plaintiff was shopping, he went to the restroom and while in the restroom

     Plaintiff met multiple areas of inaccessibility due to the fact that he is confined to his

     wheelchair.

            11.    Due to the inaccessible restroom facilities and non-complaint parking area,

     Plaintiff has been denied full and equal access by the operator of the supermarket

     (Defendant Publix Super Markets, Inc.).

            12.    On information and belief, Defendant is well aware of the ADA and the need

     to provide for equal access in all areas of its supermarkets.      Therefore, its failure to

     reasonably accommodate mobility impaired and disabled patrons by ensuring that its Publix

     supermarket at Douglas Grand is fully accessible is/was willful, malicious, and oppressive




                                                  3
Case 1:21-cv-22174-XXXX Document 1 Entered on FLSD Docket 06/11/2021 Page 4 of 9




     and in complete disregard for the Civil Rights of the Plaintiff and in violation of 28 C.F.R.

     §36.303.

            13.     As a result of Defendant’s discrimination, Plaintiff has suffered loss of

     dignity, mental anguish and other tangible injuries and has suffered an injury-in-fact.

            14.     Plaintiff continues to desire to patronize the Publix supermarket at Douglas

     Grand, but continues to be injured in that he continues to be discriminated against due to the

     barriers to access within that place of public accommodation, all which are in violation of

     the ADA.

            15.     Any and all requisite notice has been provided.

            16.     Plaintiff has been obligated to retain the civil rights law office of J. Courtney

     Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

     this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

     attorney’s fees, costs and expenses from the Defendant pursuant to 42 U.S.C. §12205.

                     COUNT I – VIOLATIONS OF TITLE III OF THE ADA

            17.     The ADA was enacted and effective as of July 26, 1990 and ADA legislation

     has been protecting disabled persons from discrimination due to disabilities since that time.

     Since 30 years have passed since enactment of the ADA, public accommodations and places

     of public accommodation have had adequate time for compliance.

            18.     Congress explicitly stated that the purpose of the ADA was to:

            (i)     provide a clear and comprehensive national mandate for the
                     elimination of discrimination against individuals with disabilities;
            (ii)    provide clear, strong, consistent, enforceable standards addressing
                     discrimination against individuals with disabilities; and,
            (iii)   invoke the sweep of congressional authority, including the power to
                     enforce the fourteenth amendment and to regulate commerce, in
                     order to address the major areas of discrimination faced on a daily
                     by people with disabilities.



                                                    4
Case 1:21-cv-22174-XXXX Document 1 Entered on FLSD Docket 06/11/2021 Page 5 of 9




                    42 U.S.C. §12101(b)(1)(2) and (4).

            19.     Prior to the filing of this lawsuit, Plaintiff personally visited the Publix

     supermarket at Douglas Grand, however Plaintiff was denied adequate accommodation

     because, as a disabled individual who utilizes a wheelchair for mobility, Plaintiff met

     architectural barriers on entry and when he went to the restroom. Therefore, Plaintiff has

     suffered an injury in fact.

            20.     Defendant, the operator of Publix supermarket at Douglas Grand, has

     discriminated (and continues to discriminate) against Plaintiff by denying full and equal

     access to, and full and equal enjoyment of, goods, services, facilities, privileges, advantages

     and/or accommodations at the Publix supermarket at Douglas Grand, in derogation of 42

     U.S.C. §12101 et. seq., and as prohibited by 42 U.S.C. §12182 et. seq. by failing to barriers

     to access pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such removal is readily

     achievable.

            21.     Plaintiff has been unable to, and continues to be unable to, enjoy full and

     equal safe access to, and the benefits of, the accommodations and services offered at the

     Publix supermarket at Douglas Grand.

            22.     Defendant is governed by the ADA and must be in compliance therewith.

     Defendant has discriminated against Plaintiff, a disabled patron, in derogation of 28 C.F.R.

     Part 36.

            23.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

     amended), the Department of Justice, Office of the Attorney General, promulgated Federal

     Regulations to implement the requirements of the ADA, known as the Americans with

     Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under



                                                   5
Case 1:21-cv-22174-XXXX Document 1 Entered on FLSD Docket 06/11/2021 Page 6 of 9




     which said Department may obtain civil penalties of up to $75,000 for the first violation and

     $150,000 for any subsequent violation.

            24.     The commercial space which houses the Publix supermarket at Douglas

     Grand is in violation of 42 U.S.C. §12181 et. seq., the ADA, and 28 C.F.R. §36.302 et. seq.

     As such, Defendant is discriminating against the Plaintiff as a result of inter alia, the

     following specific violations:

       i.   Plaintiff could not perambulate to the entrance of the supermarket due to the failure

            to provide accessible means of egress from the parking spaces to the supermarket.

            The accessible parking space access aisles are located on a slope violating Section

            4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA Standards for Accessible

            Design. The slope of the parking lot is further in violation of 2010 ADA Standards

            for Accessible Design Section 207.1 and Section 403.3 which states that the running

            slope of walking surfaces shall not be steeper than 1:20 and the cross slope shall not

            be steeper than 1:48 and Section 403.4 which requires change in slope to comply

            with Section 303, wherein Section 303.4 requires changes in level greater than ½

            inch shall be ramped. See also Section 4.6.3 of the ADAAG which states that

            parking spaces and access aisles shall be level with surface slopes not exceeding

            1:50 (2%) in all directions

      ii.   Plaintiff could not enter the lavatory without assistance, as the required maneuvering

            clearance was not provided on the pull side of the door. The restroom door does not

            provide the required maneuvering clearance due to the stall partitions. This is a

            violation of Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

            Standards for Accessible Design.




                                                  6
Case 1:21-cv-22174-XXXX Document 1 Entered on FLSD Docket 06/11/2021 Page 7 of 9




      iii.   Plaintiff could not use the toilet without assistance, as the toilet is mounted in a non-

             compliant distance from the sidewall. This is a violation of Sections 4.16.2 of the

             ADAAG and Sections 604.2 of the 2010 ADA Standards for Accessible Design.

             According to Section 4.16.2 at Fig 28, the toilet should be mounted 18 min (455

             mm) from the side wall (to the center line of toilet). The secondary side wall mount

             shall be either mounted 18 min (455 mm) from the side wall (to the center line of

             toilet) or min (1065 mm) from the secondary side wall (to the center of the toilet).

      iv.    Plaintiff could not use the toilet without assistance, as the toilet paper dispenser is

             not in the proper position in front of the water closet or at the correct height above

             the finished floor, in violation of 2010 ADAAG §§604, 604.7 which states that toilet

             paper dispensers shall comply with Section 309.4 and shall be 7 inches (180 cm)

             minimum and 9 inches (230 cm) maximum in front of the water closet measured to

             the centerline of the dispenser. Further, the outlet of the dispenser shall be 15 inches

             (380 mm) minimum and 48 inches (1220 mm) maximum above the finish floor and

             shall not be located behind grab bars. Section 604.9.6 further states that there must

             be a clearance of 1½ inches (38 mm) minimum below the grab bar and that

             dispensers shall not be of a type that controls delivery or that does not allow

             continuous paper flow. The subject toilet paper dispenser is in violation of these

             sections.

       v.    Plaintiff could not use the lavatory mirror without assistance, as the lavatory mirror

             (inside the stall) is mounted too high, which is in violation of Section 213.3.5 of 28

             C.F.R. Part 36, Section 4.19.6 of the ADAAG, and Section 603.3 of the2010 ADA

             Standards for Accessible Design.




                                                    7
Case 1:21-cv-22174-XXXX Document 1 Entered on FLSD Docket 06/11/2021 Page 8 of 9




      vi.   Plaintiff could not use the lavatory sink (outside the stall) without assistance, as it

            does not provide knee clearance since the trash bin under the counter encroaches

            over the required knee clearance. This is a violation of Section 4.19.2, 4.2.4 of the

            ADAAG and Section 606.2, 305.3 of the 2010 ADA Standards for Accessible

            Design.

     vii.   Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes (outside

            the stall) and water supply lines are not completely wrapped which is in violation of

            Section 4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards of

            Accessible Design, because the lavatory pipes are not fully wrapped or maintained.

            25.      Pursuant to 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, Defendant is

     required to make the Publix supermarket at Douglas Grand commercial space accessible to

     persons with disabilities since January 28, 1992. Defendant failed to comply with this

     mandate.

            26.      Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

     Plaintiff injunctive relief, including an order to alter the commercial property and the

     supermarket therein such that it is made readily accessible to, and useable by, individuals

     with disabilities to the extent required by the ADA.

            WHEREFORE, Plaintiff Jesus Gonzalez demands judgment against Defendant

     Publix Super Markets, Inc. (lessee and operator of Publix supermarket at Douglas Grand)

     and requests the following relief:

                a)       The Court declare that Defendant has violated the ADA;

                b)       The Court enter an Order directing Defendant to evaluate and neutralize

                their policies, practices and procedures toward persons with disabilities,




                                                    8
Case 1:21-cv-22174-XXXX Document 1 Entered on FLSD Docket 06/11/2021 Page 9 of 9




               c)       The Court enter an Order requiring Defendant to alter the commercial

               property and Publix supermarket at Douglas Grand such that it becomes

               accessible to and usable by individuals with disabilities to the full extent required

               by the Title III of the ADA;

               d)       The Court award reasonable costs and attorneys fees; and

               e)       The Court award any and all other relief that may be necessary and

               appropriate.

     Dated this 11th day of June 2021.

                                                  Respectfully submitted,

                                                  /s/ J. Courtney Cunningham
                                                  J. Courtney Cunningham, Esq.
                                                  J. COURTNEY CUNNINGHAM, PLLC
                                                  FBN: 628166
                                                  8950 SW 74th Court, Suite 2201
                                                  Miami, Florida 33156
                                                  Telephone: 305-351-2014
                                                  Email: cc@cunninghampllc.com
                                                  Counsel for Plaintiff




                                                   9
